Citation Nr: 0925327	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

In December 2005, the Veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing has been associated with the claims file. 

In February 2006, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to stressors he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders, including 
psychoses, will be rebuttably presumed if manifested to a 
compensable degree within one year following active service.  
The Veteran's PTSD, however, is not classified as a psychosis 
for which service connection may be granted on a presumptive 
basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran served on active duty from December 1962 to 
December 1966.  His service personnel records include 
evidence of a number of temporary duty assignments to 
Southeast Asia, including the Republic of Vietnam.  The 
Veteran's military service occupation (MOS) was instrument 
repairman.  The Veteran claims that his service during his 
assignments exposed him to combat and non-combat stressors 
that support a PTSD diagnosis.

The Veteran's service personnel records, specifically his 
service separation form (DD214) and related addenda, reveal 
that he received awards and medals consistent with service in 
support of the Vietnam War.  However, the Veteran's awards 
are not indicative of participation in combat.  Thus, the 
Veteran's reported PTSD stressors must be verified in order 
for service connection for PTSD to be warranted.  

The Veteran's service treatment records are negative for 
evidence of any chronic psychiatric disability during 
service.  Report of Medical Examination, dated in December 
1966 and completed for the purpose of separation from 
service, was silent as to any psychiatric conditions or 
abnormalities.

Post-service treatment records show that the Veteran has 
received regular treatment for PTSD.  The first instance of 
record indicating that the Veteran was diagnosed with PTSD in 
accordance with DSM-IV is dated in May 2003.  At that time 
the Veteran reported that he flew from Clark Field in the 
Philippines into airfields in Thailand and South Vietnam 
delivering ammunition and supplies.  The Veteran reported 
that he came under small arms fire because the planes on 
which he was serving as an assistant crew chief were unarmed 
and flying at low altitudes.  The Veteran also reported that 
during these trips they would pick up and transport dead 
bodies back to Clark Field, and that he could remember 
hearing noises coming from the coffins during the flights.  

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon a verified 
stressor.

In support of his claim, the Veteran submitted voluminous 
materials and statements describing his period of service and 
his experiences in Southeast Asia.  Subsequent to the 
February 2006 Board remand, verification of two of the 
Veteran's PTSD stressors was attempted.  Such attempt at 
verification was unsuccessful.  

The Board notes, however, that the RO, in its April 2004 
request for a VA psychiatric evaluation, informed the 
examiner that the Veteran's combat stressors had not been 
verified.  The RO also informed the examiner that while the 
Veteran's combat stressors had not been verified, he was 
assigned to the 314th Field Maintenance Squadron during his 
temporary duty assignments at various locations in Vietnam, 
and that such shows that it is likely as not that he was 
exposed to stressful incidents.  

Further, the Board notes that the RO, in its May 2005 request 
for a VA psychiatric evaluation, asked the examiner whether 
the conceded in-service stressors, identified as #2 and #6 on 
the VA psychiatric evaluation dated in May 2004, support the 
Veteran's diagnosis of PTSD.  In-service stressor #2, as 
described in the May 2004 VA psychiatric evaluation, was the 
experience of transporting dead bodies from Vietnam to Clark 
Field.  The Veteran described that he was sitting next to a 
coffin that was strapped down and he can remember the smell 
and the noise coming from the coffin when the plane would hit 
an air pocket and the dead service member's boots or personal 
things would move around.  In-service stressor #6, as 
described in the May 2004 VA psychiatric evaluation, was the 
experience of delivering ammunition and supplies by plane and 
coming under small arms fire.  

While there is no indication within the record that the 
Veteran's PTSD stressors were verified by official service 
records or other credible supporting evidence, the RO 
conceded such. 

Upon VA psychiatric evaluation in April 2008, the examiner 
opined that the Veteran's diagnosis of PTSD is related to his 
stressors.  While the Veteran, at the time of the psychiatric 
evaluation, described a number of PTSD stressors, he included 
the conceded in-service stressors #2 and #6, as described 
above.    

Because the Veteran's PTSD diagnosis was based, at least in 
part, on verified, or in this case, conceded, stressors, the 
Board finds that it is at least as likely as not that the 
Veteran's PTSD is due to service.  Therefore, the Board finds 
that service connection for PTSD is warranted.  All 
reasonable doubt has been resolved in favor of the claimant, 
as is required by law, in making this decision.  38 U.S.C.A.             
§ 5107(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


